DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 9/16/21.  These drawings are approved.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 depends on cancelled claim 3.  To further prosecution, claim 7 is being treated as depending from claim 1.
In claim 12, portion “wherein the second direction is opposite the direction substantially away from the surface that the second elongate section extending from the first elongate section extends along.” is confusing.  
In claim 12, the claimed feature “any surface” is indefinite because which surface or surfaces are being considered to be included in “any surface”. 
Due to the above mentioned indefiniteness, claims 7 and 12 are being treated as best as possible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over McCue et al. (2016/0312417) in view of Gibson, Jr. (6,053,658).
Re: claim 1, McCue shows an impact absorbing barrier for attachment to a surface, as in the present invention, the impact absorbing barrier comprising:
an elongate member 362, 354 including:
a first elongate section 362 configured to rest on the surface, the first elongate section including a through hole 376 disposed along its length, and
a second elongate section 354 extending from the first elongate section in a direction substantially away from the surface; and
an impact absorbing fastening mechanism 348 including 
a shock absorber 388 configured for placement on the first elongate section and including a through hole;

a fastener 378 configured to extend through the through hole in the washer, the through hole in the shock absorber, through a corresponding through hole of the first elongate section and into the surface, wherein the shock absorber is held between the washer and the first elongate section, figures 3-5.
McCue shows one impact absorbing fastening mechanism while the claim requires a plurality of impact absorbing fastening mechanisms.  Gibson, Jr. is cited to teach an elongate member 14 comprising a plurality of fastening mechanisms 18, 19.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the member of McCue to include a plurality of impact absorbing fastening mechanisms such as taught by Gibson, Jr. in order to ensure that the barrier would be firmly secured to the surface should one of the mechanisms fails.
Re: claim 2, McCue shows the second elongate section extends transverse to the surface, see figure 3.
Re: claim 4, McCue shows the fastener contacts the washer and holds the washer and the shock absorber between the fastener and the first elongate section, see figures 3-5
Re: claim 5, McCue shows the fastener is configured to extend through the washer, the shock absorber, and the first elongate section such that a distal end of the fastener is secured in the surface and a flange 384 disposed at a proximal end of the fastener is prevented from passing through the shock absorber by the washer.
Re: claim 6, McCue shows the fastener is a concrete anchor.

Re: claim 8, McCue shows the elongate member has a substantially “L” shaped cross-sectional profile.
Re: claims 9 and 10, McCue is silent of the material of the elongate member.  In paragraph [0006], McCue shows that steel is a well-known material for posts.  In paragraph [0019], McCue shows that certain aspects of the assembly are made of plastic.  It would have been obvious to one of ordinary skill in the art at the time of filing to have employed either steel or plastic as a material for the elongate member to take advantage of the well-known characteristics of the materials such as durability, readily availability, lightweight, pleasing aesthetic, etc.  
Re: claim 11, McCue shows the first elongate section has a first edge and a second edge and the second elongate section has a third edge and a fourth edge, the first edge of the first elongate section is mechanically connected to the third edge of the second elongate section, see figures 3-5.
Re: claim 12, McCue shows an impact absorbing barrier for attachment to a surface, as in the present invention, the impact absorbing barrier comprising:
an elongate member 362, 354 including: 
a first elongate section 362 configured to rest on the surface, the first elongate section including a through hole 376 disposed along its length, and 
a second elongate section 354 extending from the first elongate section in a direction substantially away from any surface; and 
an impact absorbing fastening mechanism 348 including 

McCue shows one impact absorbing fastening mechanism while the claim requires a plurality of impact absorbing fastening mechanisms.  Gibson, Jr. is cited to teach an elongate member 14 comprising a plurality of fastening mechanisms 18, 19.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the member of McCue to include a plurality of impact absorbing fastening mechanisms such as taught by Gibson, Jr. in order to ensure that the barrier would be firmly secured to the surface should one of the mechanisms fails.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot due to the new grounds of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Xuan Lan Nguyen/                                                                            Primary Examiner, Art Unit 3657